Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00489-CR

                                          IN RE Kevin ROGERS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 7, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Kevin Rogers filed this pro se petition for writ of mandamus on July 22, 2013,

complaining of the trial court’s failure to rule on various motions pending in his criminal case.

Relator has been appointed trial counsel to represent him in connection with the criminal charges

pending against him. We conclude that any original proceeding on the issue presented should be

presented by relator’s trial counsel. Relator is not entitled to hybrid representation. See Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation

means relator’s pro se mandamus petition will be treated as presenting nothing for this court’s

review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]




1
 This proceeding arises out of Cause No. 420360, styled The State of Texas v. Kevin Rogers, pending in the County
Court at Law No. 13, Bexar County, Texas, the Honorable Monica A. Gonzalez presiding.
                                                                                  04-13-00489-CR


1994, orig. proceeding). Accordingly, relator’s petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).


                                                    PER CURIAM

DO NOT PUBLISH




                                              -2-